 

Case 20-10343-LSS Doc 4680 Filed 05/18/21 Page 1 of 2

May 11, 2021
Dear Sirs:

When | was approximately 5S years old, we lived in Sacramento, California. At that time both of my
parent {ili “cre both Scout Leaders in the Latter-Day Saints
Church.

On the various outings there was the times when my Fathe ould single me out
After which he would proceed to catch up

with the rest of the Boy Scout grouping. Also, some of the Scout Leaders wauld take turns taking me to

This was an everyday occurrence, therefore, becoming a
brainwashing situation along with a quote ritualization!! This abuse, trauma continued until around 13
years of age. At that time, | was allowed to spend the night at friend’s homes.

The “Boy Scouts of America” totally need to be tried and punished and held accountable for their
vicious, evil, demonic behavior and the permanent damage and trauma to my MENTAL, SPIRITUAL and
PHYSICAL health has caused me so much pain and suffering throughout my entire life!!!

Looking forward to hearing from you, thanking you for your immediate attention to this matter.

Sincerely,

Jy asia
seya 130 30 192510,
AUNOD ADLER
24nd YH319

4G:6 Hd Ot AVI LEM

qa
Case 20-10343-LSS Doc 4680 Filed 05/18/21 Page 2 of 2

 

Justice Laur Sehper Si lersten
atey CAE
Cie aks Speed 6 T00r

*

eames? OE, /980/

 
